SULLIVAN, J.
Epitomized Opinion
Peter Schwab filed a claim with the Industrial Commission, alleging that while in the employ of one, G, and while acting in the scope of his employment he was struck in the face by a large iron bucket attached to a steam shovel. The Commission after allowing Schwab payments for some time, then ordered as follows:
“Conclusion: That the claimant’s partial loss of vision is not the result of injury and therefore not entitled to permanent partial award. As partial loss of vision is also the claimant’s complaint for total disability, it would follow that no further compensation should be paid for such disability”.
From this order of the Commission; Schwab appealed to the Common Pleas where a verdict and judgment were rendered in his favor. The Industrial Commission then prosecuted error to the Court of Appeals contending that Schwab had no right of appeal from the Commission to the Common Pleas, because there was no final action, and no legal denial on statutory jurisdiction of grounds that additional compensation was refused for the reason that the applicant had been sufficiently paid. The Court of Appeals held:
If the final action of the Commission denies the claimant the right to participate upon a jurisdictional ground, then the claimant may appeal, 1465-90 GC. Giving the “Conclusion of the Commission” in this case a fair and reasonable interpretation, it is obvious that the denial of further compensation was for the reason that the injury for which further compensation was sought did not arise within the scope of employment. This is one of the *61grounds in which the statdte permits an appeal. Judgment affirmed.
Attorneys—E. B. Stanton, for Ind. Com; R. G. Curren, for Schwab; both of Cleveland.